DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach n information generation system comprising:
an input device; and
at least one processor which executes identifying a correspondence relationship between a projector coordinate system representing a position on a projection image which is projected by a projector and a camera coordinate system representing a position on a taken image taken by a camera based on a first image projected from the projector and a second image obtained by imaging a projection target in a state in which the first image is projected on the projection target using the camera,
receiving a first operation of designating a first display area representing an arrangement destination of a projection object which is projected on the projection target from the projector in a first coordinate system which is one of the camera coordinate system or the projector coordinate system,
transforming the first display area into a second display area representing an arrangement destination of the projection object in a second coordinate system which is another of the camera coordinate system or the projector coordinate system based on the correspondence relationship,
receiving a second operation of changing at least one of a shape or a position of the second display area, and
generating information for changing at least one of a shape or a position of the projection object in accordance with the second operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd